Citation Nr: 0112688	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  97-31 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including dysthymic disorder, post-traumatic stress 
disorder, and personality disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The veteran had active duty for training from August to 
November 1982 and active duty from August 1983 to December 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in October 
1996, November 1996 and December 1996 of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.

The Board notes that the veteran requested a Travel Board 
hearing before a Member of the Board.  Although a hearing was 
scheduled for February 2001, the veteran apparently canceled 
that hearing and did not request that it be rescheduled or 
that another type of hearing be held.  Accordingly, no 
hearing has been held.


REMAND

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In addition, a remand is necessary for the following 
development.  On VA Form 9, dated in September 1997, the 
veteran noted that he had gone to Fort Lyon for help.  He 
further noted that he had been going to the Southern Colorado 
Mental Health facility.  The claims folder contains medical 
records from the VA Medical Center at Fort Lyon, dated from 
April to July 1996.  However, the RO should contact that 
facility for any additional records.  A review of the claims 
folder indicates that no records from the Southern Colorado 
Mental Health facility have been requested and obtained.  In 
addition, the examiner at the July 1996 VA examination noted 
that the veteran was attending group therapy in La Junta.  
Thereafter, the RO should take the appropriate steps to try 
to obtain copies of the treatment records from the Southern 
Colorado Mental Health facility and La Junta.

The evidence shows that during service the veteran was 
treated at the Fitzsimons Army Hospital in September 1984 for 
a psychiatric disorder.  The available service records 
include a November 1984 Memorandum for Record that notes that 
the veteran was admitted in September 1984 to the hospital 
for treatment after having attempted suicide and was later 
admitted to the psychiatric ward at Fitzsimons Army Hospital 
for further evaluation.  These hospitalization records are 
not affiliated with the available service medical records.  
The RO has made several attempts to locate all of the 
veteran's service medical records through the National 
Personnel Records Center (NPRC).  In October 1996, NPRC sent 
the requested service medical records and personnel records.  
However, in that request, the RO did not specify the alleged 
disease or injury, treatment dates and place of treatment.  
Therefore, the RO should submit another request to NPRC for 
the Fitzsimons Army Hospital records, specifying the dates 
and place of inpatient treatment.  

The RO has directly contacted the United States Army 
Garrison, Fitzsimons.  In March 1997, that military facility 
responded that no records were found in its system.  The RO 
also contacted the veteran by letter dated in May 1997 to ask 
if he had any of his clinical records regarding treatment at 
the Fitzsimons Army Medical Center.  Accordingly, the RO 
already has pursued those avenues to try to locate the 
Fitzsimons Army Medical Center records.

On the July 1996 VA examination report, the examiner 
recommended that the veteran have psychological testing 
including an MMPI.  Such testing was not completed at that 
examination.  Accordingly, another VA psychiatric examination 
is necessary.  In addition, the examiner should note whether 
or not the veteran's claims folder was reviewed.  The 
examiner should also be requested to provide a medical 
opinion as to whether it is at least as likely as not that 
any currently diagnosed psychiatric disorder is related to 
the depression, anxiety, or other problems noted in the 
veteran's service medical records.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all medical care providers, 
VA and non-VA, who treated him for any 
psychiatric disorder during or since his 
military service.  After securing any 
necessary release, the RO should request 
copies of such records and associate them 
with the veteran's claims folder, 
including records from the Southern 
Colorado Mental Health facility, La 
Junta, and any additional records from 
the VA Medical Center at Fort Lyon.

2.  The RO should send another request to 
NPRC for additional service medical 
records, specifically requesting 
inpatient treatment records of a 
hospitalization in Fitzsimons Army 
Medical Center in September 1984.

3.  After the above development, and any 
other deemed necessary, is completed to 
the extent possible, the veteran should 
be afforded another VA psychiatric 
examination.  All pertinent tests and 
studies should be completed and the 
results recorded, to include an MMPI.  
The claims folder should be made 
available to the examiner for review 
before the examination.  The examiner is 
requested to note on the examination 
report whether the claims folder was 
reviewed.  Further, the examiner is 
requested to provide a medical opinion as 
to whether it is at least as likely as 
not that a currently diagnosed 
psychiatric disorder is related to any of 
the veteran's psychiatric problems noted 
during service, which include a suicide 
attempt, depression, and anxiety.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


